              Case 1:05-cr-00495-LJO Document 213 Filed 12/07/20 Page 1 of 2


1    Melissa Baloian SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, California 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant DANNY TEAGUE.
6

7

8
                               UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,               )     Case No. 1:05-CR-00495
12                                               )
                            Plaintiff,           )     MOTION TO FILE EXHIBIT C
13                                               )     MEDICAL RECORDS UNDER SEAL
                    vs.                          )     AND ORDER.
14                                               )
     DANNY TEAGUE,                               )
15                                               )
                           Defendant.            )
16                                               )
                                                 )
17

18          Counsel for Mr. Danny Teague requests to file Exhibit C, the medical records of Mr.
19   Danny Teague while housed at the Bureau of Prisons, under seal. The records contain personal
20   information.
21

22

23   Dated: December 2, 2020                            Respectfully submitted,
24

25                                                       /s/ Melissa Baloian
                                                        Melissa Baloian
26

27

28




                                                 -1-
              Case 1:05-cr-00495-LJO Document 213 Filed 12/07/20 Page 2 of 2


1                                                ORDER
2

3           Having received and reviewed the request to seal Exhibit C to the Motion for
4    Compassionate Release filed by the Defendant, the court finds good cause for the sealing of that
5    exhibit and therefore GRANTS the request.
6
     IT IS SO ORDERED.
7

8       Dated:     December 4, 2020
                                                      UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -2-
